226 F.2d 680
UNITED STATES of Americav.Albert AMORINO, Appellant.
No. 11554.
United States Court of Appeals Third Circuit.
Argued October 4, 1955.
Decided November 3, 1955.

Martin D. Moroney, Newark, N. J., Leonard Stone, Jersey City, N. J., for appellant.
Frederic C. Ritger, Jr., Newark, N. J. (Raymond Del Tufo, Jr., U. S. Atty., Newark, N. J., on the brief), for appellee.
Before BIGGS, Chief Judge, and MARIS and GOODRICH, Circuit Judges.
PER CURIAM.


1
The appellant, Amorino, was charged with a conspiracy to commit an offense against the United States in violation of Sections 371 and 659, Title 18 U.S.C. Found guilty on Count 1 of the indictment, he asserts five grounds for reversal of the judgment of conviction. He alleges that the first count of the indictment does not state facts sufficient to constitute an offense against the United States; that there was a failure to establish that the conspiracy involved him; that the evidence of an alleged co-conspirator was admitted against him when it should not have been; that the court erred "in refusing to consider the recantation" of this witness, and that the court erred in denying his motion for judgment of acquittal.


2
An examination of the record and consideration of the briefs and argument of counsel convinces us that no prejudicial error was committed and that the court below properly applied the law to the facts.


3
Accordingly, the judgment of the court below will be affirmed.